         Case 2:20-cv-00097-NDF Document 35-2 Filed 04/16/21 Page 1 of 14




Date:                     March 30, 2021
Prepared For:             Sean Hanlon (Holland & Hart, LLP)
                          Thomas Morales (Holland & Hart, LLP)
Prepared By:              Leo Fernandez, PE, PMP, DBIA; Liling Cao, PhD, PE; Nezar Abraham, PE
Project Name:             South Fork Shoshone River Bridge, South Fork County, WY
Project Number:           NN20078.00
Memo Subject:             Expert Report - Girder Deformation
Attachment(s):



Mr. Hanlon,

Thornton Tomasetti, Inc. (TT) was retained by Holland & Hart, LLP (H&H) to provide forensic engineering
consulting services on the Phase-I construction of the South Fork Shoshone River Bridge (South Fork
Bridge) Project in South Fork County, Wyoming (the “Project”). The Project was designed by the Federal
Highway Administration (FHWA) and bid to construction firms to build the Project in accordance with the
FHWA’s design. This is a design-bid-build project.

The Project is comprised of staged removal of the existing superstructure and replacement with steel plate
girders and a cast-in-place concrete deck. The scope of Phase-1 of this Project included replacement of
half width of the existing superstructure (deck and precast T-girders) while maintaining one-way traffic on
the other half of the superstructure. During the placement of the deck on the two erected steel plate
girders, a lateral displacement and deformation of the girder system was noted. This memo summarizes
TT’s review of Project documentation and TT’s analysis results pertaining to the lateral displacement and
deformation of the twin-girder system.


1.0     Document Review and Exhibits
In preparation of this memo, TT reviewed the following Project documents along with industry standards
and published literature to assist with the analysis.

Table 1: Reviewed Documents

 Date           Document Title                       Designer/Author                      Bates
01/24/2020      South Fork Road – Phase 1 Bridge Shane Nelson (FirstMark Construction) FMC002456-
                Girder Response                                                        2459

01/14/2020      Girder Erection Plan        –    2nd Micah J. Leadford (FHWA)            FMC000292-293
                Returned for Corrections

01/07/2020      Engineering Analysis       of   Steel Shane Nelson (FirstMark Construction) FMC002468-
                Girder Deformation                    / Grutsch, T. (SMG Engineers)         2482

01/07/2020      Girder Erection Plan Resubmittal Jeremy L. Ballard (Adams & Smith, FMC000318-346
                (Revised with comments)          Inc.)




Expert Report – Girder Deformation
South Fork Road Bridge | NN20078.00                                                               Page 1 of 7
         Case 2:20-cv-00097-NDF Document 35-2 Filed 04/16/21 Page 2 of 14




01/06/2020      Phase-1 Erection Plan (Returned Jeremy L. Ballard (Adams & Smith, FMC000415-416
                for corrections on 01/13/2020)  Inc.)

12/17/2019      Girder Erection Plan – Returned for Paul A. Escamilla (FHWA)             FMC000265-282
                Corrections

11/21/2019      Girder Erection Plan - submittal   Jeremy L. Ballard (Adams & Smith, FMC004959-
                                                   Inc.)                             4971

10/28/2019      Multiple Bridge Surveys            Unknown                               FMC002569-
through                                                                                  2572
1/30/2020

10/22/2019      Approved Bridge Deck Formwork Grant D. Neuharth (FHWA)                   MC-000025033-
                Submittal (MC 1905 – 066)                                                25064

Oct-2018        South Fork Shoshone River Bridge Steve Belcher & Danielle Germani FHWA000099-
                – Design Calculations            (FHWA)                           332        and
                                                                                  PC009494-
                                                                                  9510?     [just
                                                                                  9506?]

8/1/2018        Stage – 2 Girder Constructability D. Germani (FHWA)                      FHWA000099 @
                Calculations                                                             FHWA000194-
                                                                                         220

10/2018         Girder surveys – multiple dates Unknown Steve Belcher & Danielle Contained   in
Multiple        South Fork Shoshone River Bridge Germani (FHWA)                  FHWA000099-
Unknown         – Design Calculations                                            332       and
                                                                                 PC009494-
                                                                                 9510??

                FP-14 Standard Specifications for FHWA                                   FHWA001567-
                Construction of Roads and Bridges                                        2328
                on Federal Highway Projects




2.0     Time History of Girder Construction
July 22, 2019             Bridge Deck Formwork Submittal – FirstMark & MCC submitted to FHWA

October 12, 2019          Phase I girders were erected by FirstMark including permanent cross bracing

October 22, 2019          Bridge Deck Formwork Submittal was approved by FHWA

October 28, 2019          Survey was performed on the girders by FirstMark – no lateral deformation noted,
                          all girders were parallel and centered on bearings.

Expert Report – Girder Deformation
South Fork Road Bridge | NN20078.00                                                             Page 2 of 7
         Case 2:20-cv-00097-NDF Document 35-2 Filed 04/16/21 Page 3 of 14




November 12, 2019         Bridge Deck was poured until 11/19/19 – bridge deck formwork was installed per
                          the approved submittal and followed pour sequence per contract documents,
                          Drawing No. RG3141-S.

November 20, 2019         Girder Deformation was reported

November 21, 2019         Girder Erection Plan Submitted by FirstMark to MCC

November 22, 2019         Survey was performed on the girders

December 17, 2019         Received FHWA comments on Girder Erection Plan

December 23, 2019         Smith Monroe Gray Engineers submitted calculations to FirstMark that showed
                          inadequacy in permanent design

January 7, 2020           FirstMark submitted response to comments on Girder Erection Plan

January 14, 2020          Received FHWA comments on FirstMark responses to FHWA comments on
                          Girder Erection Plan

January 20, 2020          FirstMark removed concrete deck until 1/27/2020

March 2020                MCC Proposed Plan for Straightening and Temporary Lateral Bracing


3.0     Twin-Girder System Analysis
The replacement bridge comprised of four (4) identical, straight steel plate girders spaced at 8’-2” on center
and each 149’-0” long spanning 144’-0” between the abutments. The girders are connected with cross-
frames at each abutment and spaced intermittently at 24’-0” on center. All the cross-frames were installed
prior to the concrete deck pour. Each girder has three (3) cross-sections along its length with the first and
third cross sections being identical and each spanning 29’-0” from either ends along the span. The capacity
of the twin-girder system in place during the Phase-1 construction and the behavior under the anticipated
loads during the concrete pour were the objectives of the multiple analyses performed by TT. Simply
supported condition of the twin-girder system is assumed in evaluating the elastic buckling capacity. A
simply supported girder is one which has a hinged support at one end and a roller support at the other
end allowing it to move horizontally along the length of the girder. Where possible, lateral restraints were
applied only at the abutments and an unbraced length of the system was 144’-0”. No imperfection in the
model was considered since the analysis was to evaluate the elastic buckling capacity through linear
analysis. To evaluate the demands, the self-weight of the steel girders along with the wet weight of the
concrete and an additional 0.1 kip/ft of load for miscellaneous loading was considered. The flexural moment
from this loading was evaluated using a simply supported beam assumption.




Expert Report – Girder Deformation
South Fork Road Bridge | NN20078.00                                                                Page 3 of 7
         Case 2:20-cv-00097-NDF Document 35-2 Filed 04/16/21 Page 4 of 14




3.1      AASHTO LRFD Design Check

AASHTO LRFD1 is the design standard (D.S.) for the Project and Section 6.10.3.4.2 of the standard is the
design provision pertaining to the desired behavior in the global system buckling limit state. AASHTO
proposes Equation 6.10.3.4.2-1 for the capacity of the system in the limit state and requires that the
factored demand is less than 70% of the evaluated capacity for the system to be constructed without
additional measures to limit the displacement to owner-approved tolerances. In evaluating the capacity
according to Equation 6.10.3.4.2-1, the length-weighted average section properties were used in
accordance with the commentary of AASHTO.

3.2      Research Literature Check

The commentary for Section 6.10.3.4.2 of the AASHTO LRFD suggests that the equation was developed
in accordance with the research published in the literature2. TT reviewed the literature and determined that
the included equation in the AASHTO was a simplification of a more involved equation that would result in
increased capacity. To evaluate the behavior identified in the research, TT also used the more involved
equation identified in the literature to determine the capacity.

3.3      UT Bridge Check

UT Bridge3 is a software program developed by the University of Texas at Austin to perform the erection
and concrete pour analysis of straight or horizontally curved I-girder bridges. The program is used
extensively by the Texas Department of Transportation and is a referenced tool in the FHWA education on
stability of steel bridge construction4. This program enables the incorporation of the exact characteristics
of the cross-frames and stiffeners that could not be implemented in the above-described methods.

3.4      TT Modeling Check

Finally, TT analyzed the girder system using a commercial finite element analysis program, SAPV2000. The
system was modeled and an elastic buckling analysis was performed to estimate the buckling capacity of
the system.


4.0      Analysis Results and Discussion
Table 2 summarizes the results from various analyses described in Sections 3.1 through 3.4 above. The
analysis performed by SMG Engineers (from the referenced project document) was also included for
comparison. The demand column represents the maximum flexural moment from the loads on the system
as a whole. The capacity represents the maximum flexural moment at which the system is expected to
buckle or fail. The “Demand/Capacity” column presents the ratio of the two previous columns (the




1
   AASHTO (2017), AASHTO LRFD Bridge Design Specifications, American Association of State Highway and
   Transportation Officials, Washington, DC
2
  Yura, J., Helwig, T., Herman, R., & Zhou, C. (2008). Global lateral buckling of I-shaped girder systems. Journal of
   structural engineering, 134(9), 1487-1494.
3
  https://www.txdot.gov/inside-txdot/division/information-technology/engineering-software.html
4
  Garlich, M. J., Pechillo, T. H., Schneider, J. M., Helwig, T., O'Toole, M. A., Kaderbek, S. L. C., & Ashton, J. (2015).
   Engineering for Structural Stability in Bridge Construction (No. FHWA-NHI-15-044). United States. Federal Highway
   Administration. Office of Bridge Technology.

Expert Report – Girder Deformation
South Fork Road Bridge | NN20078.00                                                                          Page 4 of 7
            Case 2:20-cv-00097-NDF Document 35-2 Filed 04/16/21 Page 5 of 14




unfactored demand and the unfactored capacity). The column “1.4D/0.7C” represents the AASHTO check
discussed in Section 3.1 above.

Table 2: Summary of Analysis Results on the System Buckling Capacity

       Analysis            Demand (kip-ft)         Capacity (kip-ft)       Demand / Capacity (< 0.5)            1.4D/0.7C
     AASHTO LRFD               5039                     5926                        0.85                           1.70
       Yura (2008)                5039                    5996                           0.84                       1.68
     SMG analysis                 5461                    6704                           0.81                       1.63
        UT Bridge                 5039                    6453                           0.78                       1.56
           SAP                    5039                    7085                           0.71                       1.42



As evidenced in Table 2 above, the values from various analyses are consistent and the variation among
the elastic buckling results is less than 10%. The results indicate that the demand on the system was less
than the elastic buckling capacity of the system but considering how close the “Demand/Capacity” is to
1.0, the lateral displacements of the system are expected to be higher. A buckled system (Demand /
Capacity = 1.0) would result in a catastrophic failure. However, even when stable (i.e. Demand / Capacity
< 1.0), as the demand reaches the buckling limit, the lateral displacements are amplified. This behavior is
illustrated in Figure 1 below.




    Figure 1: Schematic of pre-buckling amplification of lateral displacement of a simply supported girder adopted from actual
               data in (Helwig, 2020)5 for the type of imperfection at mid-span of both girders shown in the image.




5
    Han, L., & Helwig, T. A. (2020). Elastic Global Lateral-Torsional Buckling of Straight I-Shaped Girder Systems.
     Journal of Structural Engineering, 146(4), 04020043.

Expert Report – Girder Deformation
South Fork Road Bridge | NN20078.00                                                                                Page 5 of 7
         Case 2:20-cv-00097-NDF Document 35-2 Filed 04/16/21 Page 6 of 14




The evaluated capacity is theoretical and considers that the members are straight and perfect. A detailed
model considering the pre-pour survey information and additional assumptions (locked stresses from
welding etc.) can be used to perform a nonlinear buckling analysis to verify if the displacement is the same
as observed in the field. In reality, most members have minor imperfection (∆0), which prevent from
reaching this theoretical capacity. As the demand gets closer to this theoretical buckling, the response is
amplified multifold – see Figure 1. From a design perspective, the amplification of lateral displacements
due to this behavior is intended to be limited to 2.0 as indicated in the AASHTO commentary for the
provision. The commentary reads,

        The recommendations in this Article are intended to avoid excessive amplification of the
        lateral and vertical displacements of narrow straight I-girder bridge units during the deck
        placement operation before the concrete deck has hardened. The global buckling mode in
        this case refers to buckling of the bridge unit as a structural unit, and not buckling of the
        girders between intermediate braces. Limiting the sum of the largest total factored girder
        moments across the width of the unit within the span under consideration to 70 percent
        of the elastic global buckling resistance of the span acting as a system theoretically limits
        the amplification under the corresponding nominal loads to a maximum value of
        approximately 2.0.

Hence, even though the demands are less than the theoretical elastic buckling capacity, exceeding the
code prescribed ratio of 0.5 (= 0.7/1.4) during the concrete pour without adequate consideration of the
nonlinear displacement is a safety hazard, creating the substantial likelihood of buckling/deformation of the
girder and unintended lateral displacements. This limit state was thus included in the design standard
(AASHTO LRFD) to mitigate the risk. Even though this provision does not apply to the final structure, it
needs to be considered by the Structural Engineer of Record (SEOR) as it pertains to constructability.
Failure to do so constitutes a violation of the SEOR’s professional standard of care. In other words,
conformance with the constructability provisions within the AASHTO LRFD design standard is the SEOR’s
professional responsibility. Review of the constructability calculations for the Project demonstrate that this
required check was not performed by the SEOR. This AASHTO check would have shown that the system
will experience deformations and should have prompted the SEOR to require bracing measures.


5.0     Discussions and Conclusion
On October 12, 2019, FirstMark successfully erected the Phase-I steel girders together with the permanent
cross bracing between the girders. The survey performed on October 29, 2019 did not show lateral
distortion on the girders.

FirstMark complied with Specification FP-14 Section 562.03 – Temporary Works. On July 22, 2019,
FirstMark submitted the Bridge Deck Formwork submittal to Mountain Construction. FHWA approved this
submittal on October 22, 2019. As shown in the submittal, FirstMark planned on installing the formwork
on the two girders complete with the permanent cross bracing between the girders.

With the permanent cross bracing installed between the girders prior to pouring the concrete deck, a
sufficient superstructure design would not have required additional temporary bracing in addition to the
permanent cross bracing and the bridge deck formwork. FirstMark bid on this project with the
understanding that the permanent design was completed in accordance with the AASHTO LRFD design



Expert Report – Girder Deformation
South Fork Road Bridge | NN20078.00                                                                Page 6 of 7
         Case 2:20-cv-00097-NDF Document 35-2 Filed 04/16/21 Page 7 of 14




standard. FirstMark was entitled to rely on the adequacy of FHWA’s permanent design in performing its
scope of work on the Project.

Analysis of the system capacity in the system buckling limit state using various methods reveal that the
AASHTO LRFD code provision is reasonable and conservative to limit unintended lateral displacements.
AASHTO LRFD design standard requires that the sum of total factored flexural moment should not exceed
70% of the elastic global buckling capacity determined by the equation within the standard. If the demand
is expected to exceed the capacity, additional measures are warranted to limit the lateral displacement and
distortion of the system.

Our review of the Project documents and calculations reveal that the SEOR failed to check this provision
during the design of the bridge, despite being prescribed in the AASHTO LRFD design standard. This
omission during design fell below the SEOR’s professional standard of care and precluded identifying this
mode of instability during deck placement. Ultimately, the SEOR’s omission caused the observed lateral
distortion and girder deformation.

We understand that in March 2020, the bridge deck was constructed by MCC successfully with the
assistance of additional temporary bracing in addition to the permanent cross bracing and the bridge deck
formwork. However, this temporary bracing became necessary due to the girder deformation that already
occurred as a result of the SEOR’s omission. As noted above, if the SEOR completed the permanent
design in accordance with the AASHTO LRFD design standard, then such temporary bracing would not
have been necessary in addition to the permanent cross bracing and the bridge deck formwork.


6.0     Witness Qualifications
See attached CVs.


7.0     Statement of Compensation
Liling Cao – hourly at $450/hour

Leo Fernandez - hourly at $380/hour

Nezar Abraham – hourly at $340/hour




Expert Report – Girder Deformation
South Fork Road Bridge | NN20078.00                                                              Page 7 of 7
               Case 2:20-cv-00097-NDF Document 35-2 Filed 04/16/21 Page 8 of 14




Leo A. Fernandez, P.E., PMP, DBIA
Associate Principal
                                  Summary
                                  With 23 years of structural engineering and project management experience in inspection, analysis,
                                  rehabilitation and design of roadway, railroad bridges and transit facilities, Mr. Fernandez has
                                  successfully completed projects in both traditional and alternative project delivery. His invaluable
                                  knowledge and technical skills assure that his projects are completed to the highest standards, on
                                  time and within budget as well as in compliance with current codes and standards.




Education                                                             Select Project Experience
• B.S., Civil Engineering, 1997, University of Virginia               Confidential Infrastructure Project Mediation, Lansing,
                                                                      MI. Expert witness for a mediation case on an infrastructure
Registrations
                                                                      project in Michigan
• Licensed Professional Engineer in New York: 079430
                                                                      Confidential Large Infrastructure Project Investigation, New
• Certified Professional - Design Build Institute of America          York, NY. Project Manager for the forensic investigation on a
• Project Management Professional - Project Management                large infrastructure project in New York.
  Institute
                                                                      Mill Basin Drawbridge, New York, NY*.Project Engineer for the
Professional Activities                                               design/build replacement of the bascule span deck of the Mill
                                                                      Basin Bridge on the Belt Parkway in 2006 teamed with Kiewit.
• Member, American Society of Civil Engineers                         Work involved 100% hands-on inspection of the superstructure
                                                                      and fender system to determine existing conditions. Prepared
Awards
                                                                      design details for replacement of the steel grid deck, sidewalk,
• 2010 ACEC Platinum Award, LIRR - Replacement of Hog Island          sidewalk hatchway, timber fender system with walkway and
  Channel and Powell Creek Bridges                                    details for stringer repairs. Responsible for preparation of
• 2016 ACEC Diamond Award, Rehabilitation of the High Bridge          contract drawings, cost estimates, reviewing RFIs and shop
  over the Harlem River                                               drawings.

                                                                      Design and Construction of the Clifton Shop, New York,
Publications
                                                                      NY*. Project Manager for the 2-step Best Value procurement
• Comparison of AASHTO Bridge Load Rating Methods. ASCE/              phase to replace the existing Clifton Shop at Staten Island
  SEI Structures Congress, 2009.                                      for NYCT Staten Island Railway. Assisted in forming the team
• Rehabilitation of Masonry Arch Bridges, ASCE/SEI Structures         which included Prismatic Development Corporation as the GC.
  Congress, 2010.                                                     Presented the project to the risk management committee and
                                                                      coordinated with the GC in understanding the project scope of
• Replacement of the Hog Island and Powell Creek Bridges.             work and developing a teaming agreement. Collaborated with
  Modern Techniques in Bridge Engineering, NYC Bridge                 the GC through the 2-step Best Value procurement process
  Conference, 2011.                                                   helping prepare the RFQ package, respond to client questions,
• Building a Bridge Within a Bridge - Replacement of the Hog          prepare the RFP package and assist in presentations leading up
  Island and Powell Creek Bridges. AREMA Annual Conference            to the project win.
  & Exposition, 2012.
                                                                      Rehabilitation of High Bridge, Manhattan and the Bronx, NY.
                                                                      Project Manager and Project Engineer for the rehabilitation of
                                                                      the historic High Bridge in the Bronx. The project scope includes
                                                                      structural rehabilitation of the oldest extant bridge in NYC to
                                                                      safely carry pedestrians and to architecturally enhance the
                                                                      bridge with lighting and rest areas for enjoyment by the public.
                                                                      Responsibilities include in-depth inspection of the bridge using
                                                                      industrial rope access and free climbing, preparation of plans,
                                                                      specifications and cost estimates in accordance with NYSDOT
                                                                      and NYCDOT standards. Provided construction support services
                                                                      reviewing RFIs, shop drawings and performing field visits.
               Case 2:20-cv-00097-NDF Document 35-2 Filed 04/16/21 Page 9 of 14




Leo A. Fernandez, P.E., PMP, DBIA
Associate Principal




Sunnyside Yard Master Plan, Queens, NY. Project Manager                George Washington Bridge, NJ Approach Bridges, Fort
for structural engineering, transportation, protective design,         Lee, NJ*. Project Manager and Project Engineer. Priority and
resilience and sustainability master planning consulting               Routine Repairs. Work involved 100% hands-on inspection of
services for the development of the 180-acre rail yard that            the superstructure and substructure at Lemoine and Center
                                                                       Avenue, and PIP bridges to verify all priority and routine repair
serves Amtrak, Long Island Rail Road and New Jersey
                                                                       items noted on the previous inspection report. Prepared design
Transit. The project considered erecting a platform over as
                                                                       details for concrete deck and pier spall repairs as well as steel
much as 80 percent of the active rail yard to support the
                                                                       repairs for deteriorated stringers. Responsible for preparation of
development of up to 24,000 residential units, 19 schools              contract drawings, cost estimates and also provided construction
and 52 acres of public space. Project scope of work included           support services.
overbuild structural analysis using REVIT 3D modeling,
                                                                       Cordell Hull Bridge over Cumberland River, Carthage, TN*.
transportation consulting to address railroad structural
                                                                       Project Engineer. The bridge is comprised of 6 steel deck truss
requirements, threat analysis and vulnerability assessment,
                                                                       spans, 3 continuous steel truss spans and 5 concrete approach
resilience analysis of site for relevant shocks and stresses
                                                                       spans, all simply supported by concrete piers. Performed
and anticipated future changes, carbon neutrality consulting,          in-depth inspection and prepared comprehensive inspection
passive design analytics, and precedent analysis. These                and rehabilitation report for complete deck replacement,
services were provided as a sub-consultant to the architect            miscellaneous steel repairs (gusset plate repairs), expansion
for the NYC Economic Development Corporation and Amtrak.               bearing replacement and concrete pier modification. Developed
                                                                       contract drawings, specifications and cost estimates for the
Boston Road Bridge, Bronx, NY (NYCDOT). Project Manager
                                                                       rehabilitation of the existing bridge.
for the ongoing scoping phase of the rehabilitation of Boston
Road Bridge over the Hutchinson River in the Bronx. The project        Verrazano Narrows Bridge, New York, NY*. Project Engineer
scope includes an in-depth inspection, survey, environmental           for rehabilitation of the maintenance platform runway rails
assessment, concrete coring, traffic analysis and load rating of       at Verrazano Narrows Bridge. Performed analysis of existing
the existing bridge. Responsibilities include coordination with        conditions and designed repair/replacement schemes.
NYCDOT, technical staff and subconsultants to complete the             Developed contract drawings and prepared quantity and cost
different tasks in conformance to the scope of work, schedule          estimates.
and budget.
                                                                       Verrazano Narrows Bridge, New York, NY*. Project engineer for
Grand Central Terminal Leak Remediation, New York, NY*.                the miscellaneous steel repairs at the Verrazano Narrows Bridge.
Project Manager and Project Engineer. The project involved             Developed repair details for all yellow flags issued in 2006 and
the resurfacing of the Park Avenue Viaduct around the terminal         2007. Coordinated new contract drawings with existing drawings
including the 45th street bridges and Vanderbilt Avenue to             under contracts VNM-343 and VN-28. Prepared contract
install waterproofing, replace expansion joints, repair drainage       documents, specifications, quantity and cost estimates. Updated
structures, rehabilitate architectural cast iron cladding and update   VNM-343 and VN-28 contract documents and submitted one
sidewalks and signals to current standards. Work involved              complete contract set.
inspection of existing conditions and verification of structural
                                                                       Outerbridge Crossing, NY Abutment, New York, NY*. Project
details in the field. Challenges encountered during the design
                                                                       Engineer for concrete repairs at the New York abutment of the
phase include coordination with all stakeholders, adjacent
                                                                       Outerbridge Crossing. Performed field investigation to measure
building owners, retail spaces that will be affected during
                                                                       the extent of concrete deterioration at columns and capbeams
construction. The project is a joint effort between Metro North
                                                                       inside the New York abutment. Prepared contract drawings to
and NYCDOT. Prepared plans and construction specifications
                                                                       show areas of deterioration in plan and elevation. All submittals
conforming to Metro North standards.
                                                                       were in accordance with PANYNJ standards.
Henry Hudson Bridge Structural Steel Repairs, New York,
                                                                       Henry Hudson Bridge, New York, NY*. Project Engineer for
NY*. Project Manager and Project Engineer for the Structural
                                                                       rehabilitation of rock slopes and rock retaining walls at the Henry
Rehabilitation of the Henry Hudson Bridge. Work involved
                                                                       Hudson Bridge approach roadways. Work involved designing
inspection of existing conditions of the steel truss and concrete
                                                                       temporary shielding for existing utilities, recommendation and
substructure. Prepared steel repair details which include gusset
                                                                       layout of wire mesh slope protection for 1500 ft. long rock
plate reinforcement/replacement and truss chord/member
                                                                       slope and designing new rock retaining walls to replace existing
replacement. Analyzed the existing structure for stability during
                                                                       deteriorated walls. Made field visits to investigate existing
construction and provided repair alternatives to MTA for the
                                                                       conditions and provided design calculations, cost estimates,
concrete deterioration (ASR) at the skewbacks and concrete
                                                                       specifications and contract drawings using Microstation.
piers. Also prepared cost estimates and specifications in CSI
format. Provided construction support services reviewing RFIs,
shop drawings and performing field visits.
              Case 2:20-cv-00097-NDF Document 35-2 Filed 04/16/21 Page 10 of 14




Leo A. Fernandez, P.E., PMP, DBIA
Associate Principal




Walnut Street Bridge, Chattanooga, TN*. Inspection Team                Williamsburg Bridge Rehabilitation (Contract 6), Brooklyn,
Leader and Project Engineer for the Biennial Inspection of the         NY*. Contract 6 of the Williamsburg Bridge involved the
Walnut Street Bridge in Chattanooga, Tennessee. Work involved          rehabilitation of the Transit Structure along the center of
100% hands-on inspection of all structural elements using high         the bridge. Project Engineer responsible for reviewing
lifts and free climbing. Prepared biennial inspection report and       shop drawings, catalog cuts and RFI’s for transit structure
rehabilitation plans for deck replacement at north viaduct and         rehabilitation under supervision of senior engineer.
miscellaneous steel repairs and generated quantity and cost
                                                                       Williamsburg Bridge Rehabilitation (Contract 7), Brooklyn,
estimates.
                                                                       NY*. Assistant Team Leader for condition inspection and
Throgs Neck Bridge, New York, NY*. Inspection Team Leader              rehabilitation of North Inner Roadway Floorbeams. Work involved
for the 2003 Biennial Inspection of the Throgs Neck Bridge. Work       condition inspection and preparation of repair details. Also
involved 100% hands-on inspection of all structural elements           prepared quantity estimates for final contract documents.
using UBIUs, high-lifts and free climbing, as well as preparation
                                                                       Park Avenue Viaduct, New York, NY*. Project Engineer for
of Flag Reports, Biennial Inspection Report and updating Steel
                                                                       the rehabilitation of the Park Avenue Viaduct carrying the
and Concrete Vulnerability Assessments.
                                                                       Metro North Railroad in New York City, Borough of Manhattan.
Tappan Zee Bridge, Tarrytown, NY*. Inspection Team Leader              Responsible for reviewing shop drawings, catalog cuts and RFI’s
for the 2002 Biennial and In-Depth Inspection of the Tappan Zee        for railroad structure rehabilitation under supervision of senior
Bridge. Work involved 100% hands-on inspection of all structural       engineer.
elements using UBIUs, high-lifts, barges, free climbing, and
                                                                       Bombardier Transportation - Airtrain, JFK International
the bridge traveler platform, as well as preparation of NYSDOT
                                                                       Airport, Queens, New York*. Project Manager for the
Biennial Inspection and In-Depth Inspection Reports. Also a
                                                                       miscellaneous engineering services for Bombardier
project engineer for load rating and retrofit studies for the 3-mile
                                                                       Transportation at JFK International Airport. Provided structural
long Tappan Zee Bridge structure. Load ratings included analysis
                                                                       design services to address the priority and safety items noted
of the thru-truss span bridge for AASHTO and Permit loads
                                                                       on previous inspection reports. Prepared repair details for cracks
and establishing an automated load capacity database for all
                                                                       and spalls on the concrete guideway. Also assisted Bombardier
members of the trusses and floor framing members.
                                                                       in monitoring movement at the retaining walls at Howard Beach
 I-95 over Throgs Neck Expressway, Queens, NY*. Project                Section that show settlement. Coordinated with Bombardier,
Engineer for preliminary and final design project to replace           Port Authority of New York & New Jersey and the Stantec team
existing I-95 bridge over Throgs Neck Expressway with two-span         in performing field investigation, assessment and submission of
curved steel girder structure. Work involved condition inspection      deliverables.
and load rating analysis of existing structure, updated existing
                                                                       Newark Airport, Airtrain Guideway Structure Inspection
design features to meet current standards and supervised
                                                                       (Rail Link), Newark, NJ*. Quality Control Engineer for the 2014
junior engineers and subconsultants in preparing contract plans,
                                                                       condition survey of the Airtrain Guideway Structure at Newark
specifications and estimates.
                                                                       Liberty International Airport (Rail Link). The Rail Link was an
11th Avenue Viaduct over LIRR West Side Yard, New York,                extension built in 2002 connecting the Airtrain base section
NY*. Assistant Team Leader for condition inspection and                at the Newark airport to NJ Transit’s Northeast Corridor Line.
rehabilitation of 8-span steel girder viaduct over the Long Island     The purpose of the inspection was to identify conditions that
Railroad West Side Yard. Work involved condition inspection and        would compromise the structural integrity of the system and
load rating analysis of existing structure as well as preparation of   to determine the overall condition of the structure. Performed
inspection report.                                                     oversight of inspection team and reviewed Port Authority
                                                                       Condition Survey Report prepared after the inspection, which
West 38th Street Bridge over Amtrak, New York, NY*. Project
                                                                       presented a comprehensive evaluation of the inspection findings
Engineer for seismic evaluation of existing structure. Calculated
                                                                       and existing condition of the guideway structure.
stresses based on six seismic load cases using STAAD finite
element software. Calculated capacity of bolted connections and        JFK and EWR Airtrain Guideway Structures, New York, NY*.
compared them with seismic stresses generated by the model.            Project Manager for the annual walk-through inspection of the
                                                                       JFK and EWR Airtrain Guideway Structures. The work involved
Brooklyn Queens Expressway Connector Ramp to
                                                                       a visual inspection of the entire system from the ground and on
Williamsburg Bridge, Brooklyn, NY*. Project Engineer for
                                                                       top of deck to verify previous priority, safety and routine repairs
construction support services. Work included reviewing shop
                                                                       and to document new findings.
drawings, catalog cuts and RFIs for fast track project to replace
existing steel structure with concrete segmental spans.
Developed contract filing system and maintained contract
submittal log using Primavera Expedition.
             Case 2:20-cv-00097-NDF Document 35-2 Filed 04/16/21 Page 11 of 14




Leo A. Fernandez, P.E., PMP, DBIA
Associate Principal




2013-2014 Comprehensive Inspection Program, Long Island             Newark Airport - Airtrain Guideway Structure Inspection
Rail Road, New York, NY*. Quality Control Engineer for the          (Rail Link), Newark, NJ*. Project Manager for the 2008
2013-2014 Comprehensive Inspection Program. The Long                condition survey of the Airtrain Guideway Structure at Newark
Island Rail Road required the services of a General Engineering     Liberty International Airport (Rail Link). The Rail Link was an
Consultant for the purpose to perform a comprehensive               extension built in 2002 connecting the Airtrain base section
structural inspection of bridges and viaducts crossing roadways,    at the Newark airport to NJ Transit’s Northeast Corridor Line.
waterways and other railways, identified as “bridges”; tunnels,     The purpose of the inspection was to identify conditions that
culverts, high tension towers, underwater structural and scour      would compromise the structural integrity of the system and to
inspection, and a mechanical and electrical inspection of movable   determine the overall condition of the structure. Coordinated the
bridges. The major work elements include the comprehensive          team, subcontractors and subconsultants. Team used high-lifts
inspection, reporting and evaluation of the existing structural     and performed free climbing to inspect all structural elements.
condition of all members of the bridge, tunnels, culverts, and      A Port Authority Condition Survey Report was prepared after
high tension towers. Reviewed inspection reports, resolved/         the inspection, which presented a comprehensive evaluation of
coordinated LIRR comments and updated MAXIMO database.              the inspection findings and existing condition of the guideway
                                                                    structure.
Newark Airport - Airtrain Guideway Structure Inspection
(Base Section), Newark, NJ*. Project Manager for the 2012           Newark Airport – Airtrain Guideway Structure (Base
condition survey of the Airtrain Guideway Structure (Base           Section), Newark, NJ*. Inspection Team Leader for the 2006
Section) at Newark Liberty International Airport. The purpose       condition survey of the Airtrain Guideway Structure at Newark
of the inspection was to determine the overall condition of         Liberty International Airport (Base Section). The purpose of
the guideway structure. The base structure is 1.9 miles long,       the inspection was to determine the overall condition of the
up to 45 ft. high and consists of 302 girders. Coordinated the      guideway structure. The base structure is 1.9 miles long, up to
inspection team with the airport facility in performing 100%        45 ft. high and consists of 302 girders. Work involved 100%
hands-on inspection of the guideway structure at night time.        hands-on inspection of the guideway structure at night time.
A Port Authority Condition Survey Report was prepared after         Used high-lifts and performed free climbing to inspect all
the inspection, which presents a comprehensive evaluation of        structural elements along the 1.9 mile long structure. A Port
the inspection findings and existing condition of the guideway      Authority Condition Survey Report was prepared after the
structure.                                                          inspection, which presents a comprehensive evaluation of
                                                                    the inspection findings and existing condition of the guideway
Rehabilitation of Hog Island and Powell Creek Bridges,
                                                                    structure. Port Authority of New York and New Jersey
New York, NY*. Project Manager and Project Engineer for the
rehabilitation of Hog Island Channel Bridge, Powell Creek Bridge    Flood Repairs at St. George Interlocking, Staten Island
and Dutch Kills Creek Bridge – Construction Phase Services          Railway, New York City Transit, Staten Island, NY*. Project
(CPS). The project involved replacement of old timber bridges       Manager for construction management services for the Flood
with precast concrete box beam design using accelerated             Repairs at St. George Interlocking, Staten Island Railway.
bridge construction (ABC) during off-peak/weekend outages.          The existing interlocking area consists of 17 switches and 12
Reviewed contractor submittals for conformance to contract          operating tracks, 10 of which are used for revenue trains. The
documents. Coordinated with client and contractor to resolve        switches include slip switches, no longer manufactured or in
issues encountered in the field. Performed field visits to          use on any other MTA transit property. Flooding in the entire
supervise contractor during construction. Managed contract          interlocking during Superstorm Sandy (Hurricane) damaged all
schedule and costs to meet deliverables and milestones on           Signal, Traction Power, Tracks and Track equipment including
time. Successfully completed the project on schedule and within     cables, wires, and conduits. The work under this project
budget and addressed all unforeseen conditions appropriately        includes: approximately 150’ east of the East Portal of the
with consistent coordination with LIRR and the Contractor. This     Tunnel at the 100-115 lb rail transition to the west end of the
project received an ACEC Platinum Award in 2011.                    station platforms on Track 1 through 12 and Tracks 10A, 11 and
                                                                    12 through the Ballpark station up to end of Track and track NS2
JFK Airport - Airtrain Guideway Structure Inspection
                                                                    (Substation). The project consists of all signal work including
(Howard Beach), New York, NY*. Project Manager for the
                                                                    designing, furnishing and installation of the new CBH and
2011 condition survey of the Airtrain Guideway Structure at JFK
                                                                    Battery Hut, replacing all the tracks, ties, contact rail, bumper
International Airport – Howard Beach Section. The purpose of the
                                                                    block and switches, cables, wires, conduits including replacing
inspection was to identify conditions that would compromise the
                                                                    the slip switches layout with a diamond crossover etc. The
structural integrity of the system and to determine the overall
                                                                    VA dwarf signals will be refurbished and the incandescent
condition of the structure. Coordinated the team, subcontractors
                                                                    bulbs replaced with light emitting diode assemblies, LEDs.
and subconsultants. Team used high-lifts and performed free
                                                                    The drainage system in the Terminal would also be replaced.
climbing to inspect all structural elements. A Port Authority
                                                                    Lubricator systems will be provided. The existing controls and
Condition Survey Report was prepared after the inspection,
                                                                    indications panels in SGCC and Tower B would be modified.
which presented a comprehensive evaluation of the inspection
findings and existing condition of the guideway structure.
              Case 2:20-cv-00097-NDF Document 35-2 Filed 04/16/21 Page 12 of 14




Leo A. Fernandez, P.E., PMP, DBIA
Associate Principal




NYCT CM-1533 - Feasibility Study and Design for Long Term           JFK Airport Terminal Bridges and Air Traffic Control Tower,
Flood Mitigation/Resiliency at Nine Stations and Adjacent           New York, NY*. Inspection Team Leader for the 2004 Biennial
Tunnels in Brooklyn and Queens, NY*. Project Manager                Inspection of the JFK Airport Terminal Bridges. Work involved
for the Feasibility Study and Design for Long Term Flood            100% hands-on inspection of all structural elements using
Mitigation/Resiliency at Nine (9) Stations and Adjacent Tunnels     high-lifts and free climbing as well as preparation of Biennial
in Brooklyn and Queens task order (#2). Responsibilities include    Inspection Reports and updating the Port Authority Facility
coordination between subconsultants, coordination with NYCT,        Condition Survey report. Inspected air-traffic control tower
overall technical direction and day-to-day project oversight, and   structure using rope access. Industrial rope access was used
attending weekly meetings.                                          to inspect the exterior walls, windows and soffits of the control
                                                                    tower.
Brooklyn Queens Expressway Constructability Review,
Queens, NY*. Project Engineer for the constructability review       Serugeme Suspended Bridge, Rwanda. Project Lead for
of the Rehabilitation of the Brooklyn Queens Expressway,            the construction of the 285-foot long Serugeme Suspended
Phase II. Responsibilities included checking contract documents     footbridge in Rwanda in 2019. This project was a collaboration
for consistency and conformance to NYSDOT guidelines and            between the Thornton Tomasetti - TT Gives Back Program and
verifying feasibility of proposed repairs/replacements. Subject     Bridges to Prosperity. Responsibilities included coordination
structures included 11 bridges, 20 retaining walls and noise        of a team of nine engineers, preparation for travel to Rwanda,
walls. Detailed comments for all findings and annotated plan        handling logistics and safety, collaboration with local Bridges to
sheets were prepared. Performed field reconnaissance to verify      Prosperity staff, performing bridge construction tasks on-site
details shown on contract documents.                                and maintaining the project schedule and budget. The bridge
                                                                    was completed ahead of schedule, within budget and safely. The
Replacement of Overhead Sign Structures, NY*. Project
                                                                    team engaged with the local community and made a difference
Engineer for the replacement of overhead sign structures
                                                                    in their lives with the completion of this bridge. Now the
within New York City. Responsibilities included review of
                                                                    community of Serugeme can cross the Mwogo all year round
as-built drawings of existing retaining walls. Designed special
                                                                    safely.
foundations for seven sign structures to be mounted on existing
retaining walls. Developed contract drawings and prepared
quantity estimates.

Newark Airport, Ramp Control Tower at Terminal C, Newark,
NJ*. Inspection Team Leader for the baseline façade inspection
of the Ramp Control Tower at Terminal C of Newark Liberty
International Airport in the summer of 2006. The purpose of the
inspection was to determine the overall condition of the facades
and to identify any structural and non-structural deficiencies.
Work involved 100% hands-on inspection of the control tower
façade. Industrial rope access was used to inspect the exterior
walls, windows and soffits of the control tower.

LaGuardia Airport, Central Terminal Building and Air Traffic
Control Tower, New York, NY*. Inspection Team Leader for the
2005 Façade Inspection of the LaGuardia Airport Central Terminal
Bldg. and 2005 Baseline Façade Inspection of the LaGuardia
Airport Air Traffic Control Tower. Work involved 100% hands-on
inspection of the facades at the Central Terminal Building and
the Control Tower and preparation of the Port Authority Facility
Condition Survey Program report for both structures. Industrial
rope access was used to inspect the exterior of the control
tower. High-lifts and extension ladders were used to inspect the
exterior of the central terminal building.

Newark Airport, Air Traffic Control Tower, Newark, NJ*.
Inspection Team Leader for the 2005 Baseline Facade Inspection
of the Newark Airport Air Traffic Control Tower. Work involved
100% hands-on inspection of the facades at the base building
and the control tower and preparation of the Port Authority
Facility Condition Survey Program report. Industrial rope access
was also used to inspect the exterior walls, windows and soffits
of the control tower.
               Case 2:20-cv-00097-NDF Document 35-2 Filed 04/16/21 Page 13 of 14




Nezar Abraham, S.E., P.E.
Senior Associate
                                  Summary
                                  Nezar is a licensed structural and professional engineer with over 14 years of management and
                                  professional structural engineering experience. His structural and building envelope experience is
                                  focused on protective design, property loss consulting, failure analysis investigation, and rehabilitation
                                  of steel, concrete, masonry and timber.
                                  He has expertise in structural dynamics, linear and non-linear finite element analysis, evaluating
                                  buildings and structures for various conditions and forms of damage, including: code compliance,
                                  construction defects, structural failure analysis, fire damage, and earthquake/hurricane/tornado/
                                  damage.




Areas of Technical Expertise                                            Select Project Experience
• Forensic Structural Engineering
                                                                        Forensic Structural Engineering
• Emergency Response
                                                                        IPFW, Indiana Pedestrian Bridge, Fort Wayne, IN. Analysis of a
• Nuclear and Oil & Gas / Seismic Analysis and Protective               newly constructed pedestrian bridge for brittle fracture concerns
  Design                                                                over select welded design connection details.

Education                                                               Grain Bin Collapse, SKS Bunge, LaGrange, MO. Forensic
                                                                        investigation of a 850,000 bushel steel grain bin collapse.
• M.S. in Structural Engineering, 2008, Illinois Institute of
  Technology                                                            Pactive, LLC Investigation, Chicago, IL. Underground water
                                                                        main pipe rupture investigation in a manufacturing facility.
• B.S. in Structural Engineering, 2006, Illinois Institute of
  Technology                                                            Refinery Crane Accident, Whiting, IN.* Root cause analysis of
                                                                        failed steel bridge crane at BP Whiting refinery.
Registrations
                                                                        Refinery Failed Concrete Structure, Lake Charles, LA.* Root
• Registered Structural Engineer (IL)
                                                                        cause analysis of concrete tabletop structure supporting heavy
• Registered Professional Engineer (FL, IA, IL, IN, LA, ND, WY,         vessels at CITGO and recommended repairs.
  WI, NC)
                                                                        Construction Safety and Administration / OSHA
Professional Activities                                                 Compliance
• Committee Member, Structural Engineers Association of                 Construction Site, Chicago IL. Investigation of a steel framing
  Illinois (SEAOI)                                                      collapse in a building during demolition resulting in injury of a
• Memer, American Society of Civil Engineers (ASCE 43)                  construction worker.
• Member, American Institute of Steel Construction (AISC/ANSI           Northeastern University, Chicago IL. Investigation of an
  N690)                                                                 overhead screen housing collapse in the recital hall resulting in a
• Participant, DOE Natural Phenomena Hazard (NPH) Meetings              personal injury.
                                                                        Confidential Construction Site, Michigan. Investigation of
Papers, Publications and Presentations
                                                                        construction practices and contractor responsibilities involving
• “Material Deterioration - Fitness-For-Service Analysis and            the injuring of a concrete worker.
  Repair of a Steel Tank,” Forensic Engineering 8th Congress,
  Co-Author, 2018                                                       4th and Race Construction Consulting, Cincinnati, OH.
                                                                        Construction consulting of a 13 story mixed-use pre-stressed
• “Evaluation of a New Forcing Function for Analysis of                 concrete building during construction.
  Structures Due to Automobile Missile Impacts”, Geotechnical
  and Structural Engineering Congress, Phoenix, AZ, 2016                Property Loss Consulting
• “Relative Building Movements for Design of Commodities                Rotary International, Evanston, IL. Hail damage assessment of
  in Nuclear Plants,” SMIRT Conference, Manchester, UK,                 multiple building roofs including an 18-story tower roof, sample
  Co-Author, 2015                                                       extraction, and recommended repairs/replacements.
• “Development of New Forcing Function for Automobile
  Impact,” Co-Presenter
              Case 2:20-cv-00097-NDF Document 35-2 Filed 04/16/21 Page 14 of 14




Nezar Abraham, S.E., P.E.
Senior Associate



Heat Treating Plant Fire Damage Assessment, Cherry
Valley, IL.* Investigation of a 70,000 SF heat treating facility to
determine the extent of damage due to a fire event.
Post Disaster Evaluations, FL, IA, WI.* Structural evaluations
of multiple commercial, agricultural, and residential structures
in the wake of hurricanes Irma, Michael in Florida, and multiple
tornadoes in Wisconsin and Iowa.
Building Damage Assessments, IL, IN, MN.* Evaluations
and investigations of residential, commercial, and industrial
structures for damage due to: fire, high wind, vehicular impact,
mine subsidence, and construction defects. Building envelopes
assessment for water infiltration.

Structural Engineering
New Nuclear Power Plant Design, South Texas Project, TX.*
Structural design of reactor building, control building, radioactive
waste building, ultimate heat sink building, and turbine building
as part of the Advanced Boiling Water Reactor technology.
New Nuclear Power Plant Design, AP1000, GA, SC, and
CHN.* Structural design of components within the reactor
building containment structure as part of the pressurized water
reactor technology.
Existing Nuclear Power Plant Assessments and
Modifications, Multiple States. * Linear and non-linear finite
element analyses of multiple systems within the plants to
demonstrate structural integrity against natural and man-made
hazards. Seismic upgrades of several US nuclear power plants
after the Fukushima Daiichi nuclear incident in Japan.
Chemistry and Metallurgy Research Replacement Facility,
NM.* Design of multiple components within the Los Alamos
National Laboratory DOE facility.
SHINE, Medical Radioactive Isotopes Facility, Janesville, WI.*
Design of facility against natural and man-made hazards.
Ontario Power Generating Nuclear Station, Ontario, CAN.*
Design of concrete structures against tornado loadings within
the new Darlington Nuclear Generating Station.
CITGO Refinery Plant Foundation Design, Lemont, IL.*
Foundation design for static and rotating equipment for a new
boiler unit at CITGO plant.




                                                                       Contact

                                                                       Nezar Abraham, S.E., P.E.
                                                                       Senior Associate
                                                                       330 N. Wabash Avenue, Suite 1500
                                                                       Chicago, IL 60611
                                                                       D +1.312.596.2230 M +1.773.592.6294
                                                                       NAbraham@ThorntonTomasetti.com
* Denotes work performed with previous employer.
